Citation Nr: 0413410	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-11 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
deviated nasal septum, status post-operative septo-
rhinoplasty.

2.  Entitlement to service connection for bipolar disorder 
with psychosis (claimed as depression with psychosis).

3.  Entitlement to service connection for lumbago (claimed as 
a lower back disorder).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to January 
1978 and April 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 1998 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

 

REMAND

During the course of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
preliminary review of the record reveals that the veteran has 
not been provided with notice of the VCAA, VA's duties under 
the VCAA, and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence is to 
be provided by the veteran and which portion VA will attempt 
to obtain on behalf of the veteran.  Such notification must 
be provided to the veteran.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a travel board hearing held in August 
2003.  The veteran and his authorized representative 
maintained that pertinent records that concerned treatment 
for psychiatric complaints during the veteran's service at 
Fort Ord from April 1984 to August 1984, have not been 
associated with the claims file.  A review of the claims file 
shows that inpatient psychiatric treatment records from Silas 
B. Hays Army Hospital of Fort Ord dated in June 1984 to 
August 1984, were forwarded to the Board in January 2004.  
The claim must be remanded to the RO due to the newly 
obtained evidence by the Board in the absence of a written 
waiver from the veteran of the RO's initial consideration of 
the evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VA must 
also afford the veteran a psychiatric examination and obtain 
a medical opinion on the identity and etiology of the 
currently diagnosed psychiatric or mood disorder as the 
veteran received mental health treatment during service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran testified that he currently has bilateral hearing 
loss and tinnitus as the result of exposure to acoustical 
trauma during the performance of his service duties as a 
cannon crew member.  The veteran's DD Form 214 shows that his 
military occupational specialty was that of a cannon crewman.  
While service medical records do not document hearing loss of 
such severity as to constitute a hearing impairment as 
defined by VA regulation, 38 C.F.R. § 3.385 (2003), a 
decrease in auditory acuity is shown on audiometric tests 
conducted during service.  On the Report of Medical History 
dated in October 1977, the service examiner noted that the 
veteran complained of tinnitus that had since resolved.  As 
reflected on the July 1997 VA examination report, audiometric 
testing shows that the veteran currently has a bilateral 
hearing impairment.  Therefore, VA must afford the veteran an  
audiology examination and obtain a medical opinion on the 
identity and etiology of the currently diagnosed bilateral 
hearing loss and any tinnitus found on examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran testified that he was advised by service 
examiners that he sustained a low back strain.  The veteran 
maintained that he experienced low back pain throughout his 
service.  The service medical records do not contain any 
complaints of, findings of, or treatment for low back 
problems during service.  The July 1997 VA general 
examination report only notes a diagnosis of lumbago, without 
any range of motion deficits and mild pain on range of motion 
exam.  A private psychiatric examination report dated in 
April 1994, however, referenced private medical records from 
Dr. G.B.H. that noted diagnoses of lumbosacral ligamentous 
strain, small central disc protrusion at L5-S1, and small 
disc bulging to the left at L3-4 and L4-5 levels.  A private 
psychiatric examination report dated in July 1993 noted that 
the veteran reported that he injured his back at work in 
September 1992.  The veteran reportedly received treatment 
for his back from September to December 1992.  The 
psychiatric examination report also noted that the veteran 
reported that he injured his back in 1986, for which he filed 
a Workers' Compensation claim.  The Board finds that the 
veteran should be afforded a VA examination and a medical 
opinion should be obtained to resolve the identity and 
etiology of any low back disorder found on examination.   

The general VA examination conducted in connection with the 
veteran's claim for a compensable rating for service-
connected deviated nasal septum was inadequate for rating 
purposes.  The veteran's disability has been assigned to 
Diagnostic Code 6502.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(2003).  Under Diagnostic Code 6502, a maximum 10 percent 
rating is assigned where there is 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  Id.  The VA examiner failed to report the degree 
of deviation or obstruction of the veteran's septum.  Where 
the examination is inadequate for rating purposes, a remand 
is required.  38 C.F.R. § 4.2 (2003).  Also, the examination 
was conducted approximately seven years ago.  As such, VA 
must afford the veteran a new examination.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), has been taken for the 
claims.  This action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and 
the veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his 
representative should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximates dates of treatment for all 
health care providers who provided 
treatment for his psychiatric or mood 
disorder, bilateral hearing loss, 
tinnitus, low back disorder, and deviated 
nasal septum, prior to his first period 
of active duty service, in between his 
two periods of active duty service, and 
after his discharge from his second 
period of active duty service.  The 
veteran should complete the necessary 
authorization forms to permit VA to 
obtain the identified treatment records.  
The RO should obtain any records 
identified by the veteran that have not 
been previously associated with the 
claims file.  

3.  The RO should obtain records from the 
Social Security Administration pertaining 
to the veteran's award of disability 
benefits, to include the medical records 
relied upon concerning that claim. 

4.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric or mood 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
the following:  (i) did the veteran 
clearly and unmistakably enter service 
with a pre-existing psychiatric or mood 
disorder and if so, what was the nature 
of the disorder; (ii) if the veteran 
entered service with a pre-existing 
psychiatric or mood disorder, was there 
an increase in service symptomatology, 
and if so, did that increase represent a 
worsening of the underlying condition or 
clearly and unmistakably represent a 
natural progression of the disorder; and 
(iii) if the veteran did not enter 
service with a pre-existing psychiatric 
or mood disorder, is any currently 
diagnosed psychiatric or mood disorder 
related to any symptomatology shown 
during service?  All opinions should be 
supported by a clear rationale.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination. 

5.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any bilateral hearing loss and tinnitus 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any bilateral 
hearing loss and tinnitus are at least as 
likely as not related to any 
symptomatology shown during service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

6.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder is at least 
as likely as not related to the veteran's 
service or related to back injuries that 
reportedly occurred in 1986 and 1992 or 
related to any other traumatic or non-
traumatic event.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

7.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected deviated nasal septum, 
status post-operative septo-rhinoplasty.  
The examiner must address if there is 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side.  All other indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

8.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

